DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10226285. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and the patented claims is that the patented claims are more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9629665. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and the patented claims is that the patented claims are more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8753347. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and the patented claims is that the patented claims are more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 2 and 5-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Michelson (US 6770074).
Regarding claims 2, 5, 8, 10 and 11, Michelson discloses a system for posteriorly inserting an implant constructed of a metal such as titanium into an intradiscal or "spinal facet joint" space including: an elongated tubular body having a proximal end and a distal end; a longitudinal shaft or rod 350 extending through the elongated tubular body, the longitudinal shaft adapted for longitudinal and/or rotational movement relative to the elongated tubular body; the longitudinal shaft having an elongated body and a distal part terminating in an implant support structure (353, 398) to releasably couple to an implant I (Figs. 16, 31, 35, 36 and 41, col. 20, lines 14-67, cols. 21-38 and col. 39, lies 1-14).  
Regarding claims 6 and 9, longitudinal shaft or rod 350 has an internal actuator (extension of threaded portion 353) that is rotationally controlled by knob 354 to engage or disengage from implant I (Figs. 16, 31, 35, 36 and 41, col. 20, lines 14-67, cols. 21-38 and col. 39, lies 1-14).  
Regarding claim 12, the Michelson device has a handle 332 that is configured to couple to a proximal portion of the longitudinal shaft 350 (Figs. 15 and 16). 

Claims 2-9 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vich (US 4877020).
Vich discloses a system for posteriorly inserting an implant into an intradiscal or "spinal facet joint" space including: an elongated body 22 defining a lumen and having a first end and a second end; an internal actuator or rod 29 extending through the lumen and having proximal and distal parts; and an implant engagement feature or jaws or pads or arms 24 to releasably couple to a graft or implant 1 wherein rod 29 is displaceable distally within the lumen to release the implant (Figs. 4-6, col. 2, lines 15-65, col. 3 and col. 4, lines 1-4).  
Regarding claim 12, Vich discloses a handle 32 coupled to a proximal portion of shaft 29. 
Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but are not persuasive with respect to the rejections of claims 2 and 5-12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Michelson (US 6770074) and claims 2-9 and 12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vich (US 4877020) are not persuasive because a facet joint implant is not part of the claimed invention.  The Michelson and Vich devices are each capable of delivering a suitably-sized implant (or facet joint implant) into a facet joint. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 13, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775